       Case 1:18-cv-01803-MCC Document 86 Filed 02/08/21 Page 1 of 16




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD H. REILLY, as Administrator         :        NO.: 1:18-cv-1803-YK
of the Estate of VERONIQUE                  :
AUNDREA HENRY, deceased,                    :        CIVIL ACTION – LAW
                       Plaintiff            :
                                            :       JUDGE YVETTE KANE
      v.                                    :
                                            :
YORK COUNTY; WARDEN MARY                    :          Electronically Filed
SABOL; CORRECTIONAL OFFICER                 :
LYNETTE MOORE; CORRECTIONAL                 :
OFFICER MARIA STREMMEL;                     :
PRIMECARE MEDICAL, INC.;                    :
SONYA FREY, LPN;                            :
AMANDA SPAHR, MA;                           :
JOHN DOE I; JOHN DOE II;                    :
JOHN DOE III; JOHN DOE IV; and              :
JOHN DOE V,                                 :
                    Defendants              :      JURY TRIAL DEMANDED

           PRIMECARE MEDICAL DEFENDANTS' STATEMENT OF
               UNDISPUTED FACTS IN SUPPORT OF THEIR
                 MOTION FOR SUMMARY JUDGMENT

      AND NOW, come Defendants PrimeCare Medical, Inc. ("PrimeCare"),

Amanda Spahr, MA, and Sonya Frey, LPN (collectively referred to as "PrimeCare

Medical Defendants"), by and through their attorneys, Marshall Dennehey Warner

Coleman & Goggin, who pursuant to Fed. R. Civ. P. 56(c) and Local Rule 56.1,

file this Statement of Undisputed Facts and, aver as follows:
          Case 1:18-cv-01803-MCC Document 86 Filed 02/08/21 Page 2 of 16




         1.   While incarcerated at the York County Prison, Plaintiff's decedent,

Veronique Aundrea Henry ("Ms. Henry"), received in-prison medical care from

PrimeCare Medical, Inc. (See Appendix at Exhibit A, relevant PrimeCare

Records).

         2.   Ms. Henry underwent an intake at York County Prison on

September 14, 2016. (Exhibit A, PrimeCare Medical Records at PCM00193-

00201).

         3.   On September 14, 2016, a York County Prison correctional officer

requested that a nurse from PrimeCare evaluate Ms. Henry for suicide precautions.

(See Appendix at Exhibit B, 9/21/16 report by Sonya Frey, LPN; see also, Doc. 1,

¶ 20).

A.       SONYA FREY, LPN DOCUMENTATION

         4.   Sonya Frey, LPN, a PrimeCare nurse, interviewed Ms. Henry while

Ms. Henry was lying on a bench at the medical holding tank beside the counselor's

office in the presence of Correctional Officers Maria Stremmel and Lynette Moore.

(Exhibit B, 9/21/16 report by Frey; Doc. 1, ¶ 21).

         5.   In response to Nurse Frey's questioning, Ms. Henry stated that she

was "tired," that she was incarcerated for homicide, that she "definitely" had

"positive plans that this wasn't the end of the road for her," and that she was


                                         2
       Case 1:18-cv-01803-MCC Document 86 Filed 02/08/21 Page 3 of 16




relieved to be incarcerated "because it was finally a chance to get away from her

husband who she claimed was physically and mentally abusive of her," and that

she did not have feelings of hopelessness. (Exhibit B, 9/21/16 report by Frey;

Doc. 1, ¶¶ 22-23).

      6.     Ms. Henry denied having any thoughts of suicide or hallucinations to

Nurse Frey. (Exhibit B, 9/21/16 report by Frey).

      7.     Nurse Frey documented that Ms. Henry was "not crying, was

speaking in normal tone, didn't curse, wasn't yelling" and that she was "noted to be

calm and collective [sic] at this point." (Exhibit B, 9/21/16 report by Frey).

      8.     Ms. Henry stated that she took Paxil for anxiety. (Exhibit B, 9/21/16

report by Frey; Doc. 1, ¶ 24).

      9.     Nurse Frey told Ms. Henry to let security know if she needed

anything, and they would let medical and/or mental health know. Ms. Henry

responded, "I will." (Exhibit B, 9/21/16 report by Frey).

      10.    In Nurse Frey's medical judgment, she did not see a reason to place

Ms. Henry on suicide watch as she "didn't give [Nurse Frey] any kind of bad

feeling at all." (Exhibit B, 9/21/16 report by Frey).




                                          3
       Case 1:18-cv-01803-MCC Document 86 Filed 02/08/21 Page 4 of 16




      11.    Nurse Frey documented in her September 21, 2016, typewritten report

that C.O. Lynette Moore replied, "I know her and I have a bad feeling about her,

she isn't being herself" to which C.O. Maria Stremmel agreed. (Exhibit B, 9/21/16

report by Frey).

      12.    Nurse Frey noted that she disagreed with their "bad feeling" and did

not see a basis to put Ms. Henry on suicide watch. Nurse Frey informed the

correctional officers that they could inform the captain and override her assessment

in their discretion if they disagreed with her medical judgment. (Exhibit B,

9/21/16 report by Frey).

      13.    The correctional officers either did not discuss their concerns about

Ms. Henry with the captain or the captain did not override Nurse Frey.

      14.    Nurse Frey then informed Amanda Spahr, MA that she had spoken

with Ms. Henry, and that she did not believe Ms. Henry was suicidal; but that if

Ms. Spahr disagreed or if Ms. Henry failed the intake suicide screen, then "by all

means," Ms. Henry should be placed on suicide watch. (Exhibit B, 9/21/16 report

by Frey).

      15.    Because Nurse Frey did not document this encounter in the PrimeCare

medical records, she created an Adverse Clinical Event with Root Cause Analysis

confirming that Ms. Henry told her that she had "positive plans for the future," that


                                         4
       Case 1:18-cv-01803-MCC Document 86 Filed 02/08/21 Page 5 of 16




she did not have feelings of hopelessness, and that she denied any thoughts of

harming herself. (See Appendix at Exhibit C, Adverse Clinical Event with Root

Cause Analysis dated September 16, 2016).

B.    CORRECTIONAL OFFICERS LYNETTE                        MOORE        AND
      MARIA STREMMEL DOCUMENTATION

      16.   Correctional Officer Lynette Moore drafted an Officers' Daily Report

in which she noted that Ms. Henry appeared to be "very solemn." (See Appendix

at Exhibit D, 9/22/16 Officers Daily Report of C.O. Lynette Moore).

      17.   C.O. Moore confirmed that she requested that Ms. Henry be evaluated

by a PrimeCare nurse. (Exhibit D, 9/22/16 Officers Daily Report of Moore).

      18.   C.O. Moore documented in the Officers Daily Report that "at no time

during their conversation did inmate Henry admit to wanting to hurt herself."

(Exhibit D, 9/22/16 Officers Daily Report of Moore).

      19.   C.O. Lynette Moore and C.O. Maria Stremmel told Ms. Henry that if

she felt down or wanted to hurt herself, she should "please come to the officers and

talk to them." (Exhibit D, 9/22/16 Officers Daily Report of Moore).

      20.   C.O. Moore told Ms. Henry, "Please don't let me come to work on

Saturday and find that you did something stupid." Ms. Henry responded, "I won't."

(Exhibit D, 9/22/16 Officers Daily Report of Moore).



                                         5
       Case 1:18-cv-01803-MCC Document 86 Filed 02/08/21 Page 6 of 16




      21.    C.O. Lynette Moore testified at her deposition the reason she wanted

Ms. Henry screened by medical was the severity of Ms. Henry's charges. See

Appendix at Exhibit G, Depo. of Lynette Moore, 17:7-12.

      22.    Ms. Henry seemed a little solemn, but was not crying. (Exhibit G,

Moore Depo., 17:13-16).

      23.    Ms. Henry stated she did not want to kill herself. (Exhibit G, Moore

Depo., 18:19-21).

      24.    Ms. Henry was focused on her children. (Exhibit G, Moore Depo.

17:17-21).

      25.    C.O. Moore had no reason to believe she would not see Ms. Henry

alive again. (Exhibit G, Moore Depo, 24:15-19).

      26.    C.O. Moore was surprised by the suicide. (Exhibit G, Moore Depo.,

26:1-3).

C.    AMANDA SPAHR, MA DOCUMENTATION

      27.    On September 14, 2016, at 23:52, Amanda Spahr, MA documented an

Intake Suicide Screening of Ms. Henry.       (Exhibit A, PrimeCare records at

PCM00131-00132, PCM00329; Doc. 1, ¶ 30).

      28.    In the Intake Suicide Screening, Ms. Spahr documented that the

Transporting Officer and/or Ms. Henry responded in the negative to all questions


                                        6
       Case 1:18-cv-01803-MCC Document 86 Filed 02/08/21 Page 7 of 16




except: Detainee has experienced a significant loss within the last six months

(unclarified); Detainee is very worried about major problems other than legal

situation (unclarified); Detainee has mental health treatment history (unclarified).

(Exhibit A, PrimeCare Records at PCM00131-00132; Doc. 1, ¶¶ 30, 34-36).

      29.    Ms. Henry scored a 3 on the Intake Suicide Screening and was not

placed on suicide watch. Ms. Henry denied that she was thinking about killing

herself. [Per the form, a score of 8 or more would have resulted in the initiation of

suicide watch.] (Exhibit A, PrimeCare Records at PCM00131-00132).

      30.    On September 15, 2016, at 00:04, Ms. Spahr completed a Receiving

Screening form. (Exhibit A, PrimeCare Records at PCM00193-00201).

      31.    The Receiving Screening form auto-populated "Problems recorded

during prior incarcerations." (Exhibit A, PrimeCare Records at PCM00131).

      32.    None of the "Problems recorded during Ms. Henry's prior

incarcerations" contained within the "Receiving Screening" form dated

September 14, 2016, related to a previous attempted suicide or previous suicidal

ideation. (Exhibit A, PrimeCare Records at PCM00131).

      33.    In the Receiving Screening form, Ms. Spahr documented that Ms.

Henry reported in relevant part that she had been injured in a motor vehicle

accident earlier that day and had a cut on her head, right arm swelling and bruising,


                                         7
       Case 1:18-cv-01803-MCC Document 86 Filed 02/08/21 Page 8 of 16




right ankle bruising, that she was addicted to Benzo and opiates, that her then

current medications were Xanax, Percocert, Trazodone, Paxil, and an inhaler, she

had asthma and ulcers, inter alia. (Exhibit A, PrimeCare Records at PCM00193-

00201; Doc. 1, ¶¶ 36-37).

      34.    Ms. Spahr documented that Ms. Henry appeared to be alert and

oriented to time, place, and person and that her appearance was "appropriate."

(Exhibit A, PrimeCare Records at PCM00193).

      35.    In the Receiving Screening form [Psychiatric Problems], Ms. Spahr

documented that Ms. Henry's behavior, history and physical appearance did not

suggest the risk of suicide and that Ms. Henry's mood and affect were appropriate.

Ms. Spahr also documented that Ms. Henry reported that she had never tried to

commit suicide in the past, that she did not feel suicidal, that she had never had any

psychiatric hospitalizations, that she had never been treated by a psychiatrist, that

she felt "fair" at being incarcerated, and that she had had a head injury earlier that

day due to the motor vehicle accident.         (Exhibit A, PrimeCare Records at

PCM00197).

      36.    In the Receiving and Screening form, Ms. Spahr documented that Ms.

Henry felt that she needed a referral to see a mental health provider, but did not




                                          8
      Case 1:18-cv-01803-MCC Document 86 Filed 02/08/21 Page 9 of 16




document that the request was noted to be urgent or emergent.     (Exhibit A,

PrimeCare Records at PCM00197).

      37.   In the Receiving and Screening form, Ms. Spahr documented that Ms.

Henry's disposition would be General Population. (Exhibit A, PrimeCare Records

at PCM00201).

      38.   On September 14, 2016, at 23:50, Ms. Spahr documented in the

Mental Health Screen for Women that Ms. Henry had responded to all of the

screening questions in the negative. (Exhibit A, PrimeCare Records at

PCM00224).

      39.   PrimeCare had verified Ms. Henry's reported at-home medications

(Xanax, Percocet, Trazodone, Paxil, and an inhaler) per the Medication

Verification Form dated September 15, 2016, at 08:46. (Exhibit A, PrimeCare

Records at PCM00392).

D.   PRIMECARE DOCUMENTATION

      40.   As part of that intake process, Ms. Henry signed a Notification of

Medical Services form at York County Prison on August 13, 2014. (Exhibit A,

PrimeCare Records at PCM00483).

      41.   By signing a Notification of Medical Services form at York County

Prison on August 13, 2014, Ms. Henry acknowledged that she had been advised on


                                      9
      Case 1:18-cv-01803-MCC Document 86 Filed 02/08/21 Page 10 of 16




how to sign up for sick call and on what to do in a medical emergency. (Exhibit

A, PrimeCare Records at PCM00483).

      42.   In fact, Ms. Henry took advantage of the sick call procedure during all

of her prior incarcerations at York County Prison. (Exhibit A, PrimeCare Records

at PCM00549-00573).

      43.   On September 15, 2016, at 08:00, Ms. Henry was documented as

having received morning doses of Clonazepam (a/k/a Klonopin), Dicyclomine

(a/k/a Bentyl), Hydroxyzine (a/k/a Vistaril), Ondanstron (a/k/a Zofran), Pepto-

Bismol, and Tylenol. (Exhibit A, PrimeCare Records at PCM00402-00403).

      44.   On September 15, 2016, at 09:16, Krystal Kline, LPN documented

orders for opiate withdrawal 13 protocol and Clonazepam 2 mg taper per protocol.

(Exhibit A, PrimeCare Records at PCM00703).

      45.   Per the Emergency Flow Sheet, Ms. Henry was found by prison

security staff to be hanging from her window. (Exhibit A, PrimeCare Records at

PCM00340-00341).

      46.   Ms. Henry was pronounced dead that day. (Doc. 1, ¶ 43).




                                       10
      Case 1:18-cv-01803-MCC Document 86 Filed 02/08/21 Page 11 of 16




E.    PRIMECARE DOCUMENTATION OF PREVIOUS INCARCERATIONS

      47.   Per the PrimeCare medical records, Ms. Henry had no prior history of

any reported suicide attempts or suicidal ideation. (Exhibit A, PrimeCare

Records).

      48.   As set forth in the Intake Suicide Screening forms that were

completed related to Ms. Henry's prior incarcerations, Ms. Henry always denied

being suicidal and always denied having previously attempted to commit suicide.

(Exhibit A, PrimeCare Records at PCM00117-130, PCM00704-00705).

      49.   As set forth in the Receiving Screening forms that were completed

related to Ms. Henry's prior incarcerations regarding Ms. Henry's "Psychiatric

Problems," Ms. Henry was never documented as having appeared to be suicidal

nor did she report to the staff that she was suicidal. In addition, Ms. Henry

informed the providers that she had never previously attempted to commit suicide.

(Exhibit A, PrimeCare Records at PCM00133-00192).

      50.   As set forth in the Mental Health Screen for Women forms that were

completed related to Ms. Henry's prior incarcerations, Ms. Henry reported that she

had never previously been admitted to a psychiatric hospital.        (Exhibit A,

PrimeCare Records at PCM00218-00224).




                                       11
      Case 1:18-cv-01803-MCC Document 86 Filed 02/08/21 Page 12 of 16




      51.   As set forth in the Chart Notes for all previous incarcerations, Ms.

Henry was documented as having always denied that she was having suicidal

ideation when questioned by the PrimeCare staff ("denies si").       (Exhibit A,

PrimeCare Records at PCM00242-00245).

      52.   As set forth in the York County Prison Intake Medical Screening

Forms that were signed by Ms. Henry related to her previous incarcerations, Ms.

Henry denied that she had ever previously considered or attempted suicide.

(Exhibit A, PrimeCare Records at PCM00373-00377).

      53.   As set forth in the Mental Health Assessment form related to Ms.

Henry's February 2014 incarceration, Ms. Henry denied having suicidal ideation

and any psychiatric admissions. (Exhibit A, PrimeCare Records at PCM00435-

00437).

      54.   Per the Mental Health Segregation Observation Check Sheet dated

January 30, 2015, Ms. Henry was noted not to be a high risk for suicide. (Exhibit

A, PrimeCare Records at PCM00438).

      55.   As set forth in the Mental Status Exam forms that were completed

related to Ms. Henry's prior incarcerations, Ms. Henry's suicide risk was noted to

be "none" and she was not noted to have a suicide plan. (Exhibit A, PrimeCare

Records at PCM00435-00468).


                                       12
         Case 1:18-cv-01803-MCC Document 86 Filed 02/08/21 Page 13 of 16




         56.   Per the Relocation Pass forms for Ms. Henry's prior incarcerations,

she was never previously placed on Suicide Watch or Psychiatric Observation.

(Exhibit A, PrimeCare Records at PCM00505-540).

         57.   As set forth in the Request Forms and the Sick Call Requests

completed by Ms. Henry during her previous incarcerations, she never reported

that she was suicidal or that she was having suicidal ideation or a suicidal plan.

(Exhibit A, PrimeCare Records at PCM00542-00573).

         58.   Per the Mental Health Sick Calls, Ms. Henry denied suicidal ideation

("denies SI" or "0 SI") when assessed by the psychiatrist and mental health nurses

during her prior incarcerations. (Exhibit A, PrimeCare Records at PCM00592-

00601).

         59.   Ms. Henry never reported that she was suicidal to any PrimeCare staff

before she committed suicide on September 15, 2016. (Exhibit A, PrimeCare

Records).

F.       PrimeCare Suicide Prevention Policy and Training are consistent with
         national standards.

         60.   The intake procedures utilized by PrimeCare at the York County

Prison are consistent with National Commission on Correctional Health Care

standards. See Appendix at Exhibit H, expert report of Richard Althouse, Ph.D.,

p. 11.

                                          13
       Case 1:18-cv-01803-MCC Document 86 Filed 02/08/21 Page 14 of 16




      61.    The suicide risk assessment tool is the "New York Model" which is

professionally recognized and accepted in corrections as an appropriate screening

tool to assess for potential suicidality. (Exhibit H, Althouse Report, p. 11).

      62.    PrimeCare policy for Receiving Screenings acknowledges that a nurse

and/or medical assistant can complete the screening questionnaires. NCCHC also

allows and approves of trained correctional officers to ask the Receiving Screening

questions when healthcare staff is not available. Both Nurse Frey and MA Spahr

were compliant with PrimeCare policy and NCCHC standards related to

conducting screening questions.     See Appendix at Exhibit I, expert report of

Kimberly Pearson, RN, p. 15.

      63.    Suicide prevention training is provided to PrimeCare employees on a

yearly basis. See Appendix at Exhibit J, Depo. of Thomas J. Weber, Esquire,

21:13-18.

      64.    PrimeCare employees are also trained in suicide prevention at the time

of hire. (Exhibit J, Weber Depo., 21:19-25).

      65.    Training on an annual basis exceeds the nation standard of bi-annual

training which was in place at the time of Ms. Henry's suicide. (Exhibit J, Weber

Depo., 21:19-25).




                                         14
      Case 1:18-cv-01803-MCC Document 86 Filed 02/08/21 Page 15 of 16




      66.   Placing an inmate on suicide precautions when the precautions are not

warranted can have a negative impact on the inmate's mental health. (Exhibit J,

Weber Depo., 41:20 through 42:2).

                                    Respectfully submitted,

                                    MARSHALL DENNEHEY WARNER
                                    COLEMAN & GOGGIN

                              By: /s/ John R. Ninosky
                                  JOHN R. NINOSKY, ESQUIRE
                                  PA Attorney ID No. 78000
                                  KAREN E. MINEHAN, ESQUIRE
                                  PA Attorney ID No. 78050
                                  100 Corporate Center Drive, Suite 201
                                  Camp Hill, PA 17011
                                  Telephone (717) 651-3709
                                  jrninosky@mdwcg.com
Date: February 8, 2021            Attorney for PrimeCare Medical Defendants




                                       15
      Case 1:18-cv-01803-MCC Document 86 Filed 02/08/21 Page 16 of 16




                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on the 8th day of February, 2021, the

foregoing Statement of Undisputed Facts was electronically filed with the Clerk of

Court using the CM/ECF system which will send notification of such filing to the

following, which service satisfies the requirements of the Federal Rules of Civil

Procedure:

      Joshua A. Anstine, Esquire            Leticia C. Chavez-Freed, Esquire
      Law Office of Dale E. Anstine, P.C.   The Chavez-Freed Law Office
      2 West Market Street                  2600 N. 3rd Street, 2nd Floor
      P.O. Box 952                          Harrisburg, PA 17110
      York, PA 17401                        leticia@chavez-freedlaw.com
      janstine@4anstine.com                 Attorney for Plaintiff
      Attorney for Plaintiff

      Donald L. Reihart, Esquire
      Assistant York County Solicitor
      28 E. Market Street, 2nd Floor
      York, PA 17401
      email@reihartlaw.com
      dlreihart@yorkcountypa.gov
      Attorney for County Defendants

                                       MARSHALL DENNEHEY WARNER
                                       COLEMAN & GOGGIN

                                By:    /s/ John R. Ninosky
                                       John R. Ninosky
